The well considered case of Chase v. State, 41 Tex. Crim. 560, written by Judge Henderson, holds the reverse of the decision in this case, and is exactly in point. Judge Davidson, in Wilson v. State, 59 Tex.Crim. Rep., expressly approved the Chase case. Mr. Branch cites other cases to the same effect in section 27, page 15, of his new Annotated P.C. I believe these decisions correctly decide the law in this case.
The testimony of the non-expert witnesses comes within the law as laid down in Jordan v. State, 64 Tex.Crim. Rep.; Key v. State, 72 Tex.Crim. Rep.; Rogers v. State, 71 Tex. Crim. 149, and other cases, and was admissible. This case should be affirmed, not reversed.